Citation Nr: 0302546	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-10 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment on 
pension benefits, in the amount of $18,300.00. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1966 to March 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability will be the subject 
of the remand that follows this decision.  

In November 2002, the veteran appeared before the undersigned 
Member of the Board and gave testimony in support of his 
claim on the issue of entitlement to waiver of recovery of an 
overpayment on pension benefits, in the amount of $18,300.00.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran filed a claim for VA pension benefits in 
April 1996, reporting that his only source of income was 
$119.00 per month for food stamps.  He indicated that he had 
no other source of income including from Social Security.  

3.  The veteran was awarded pension in June 1996.  He was 
informed of this decision in July 1996.  At that time he was 
also told that it was his responsibility to report any change 
of his income to VA.  

4.  The veteran was informed in August 1999 that VA proposed 
to reduce his benefits based on his receipt of Social 
Security income.  

5.  The veteran, who had knowledge, or is charged with having 
knowledge, of the likely consequences, engaged in unfair and 
deceptive dealings with the VA in an attempt to gain at the 
VA's expense by retaining benefits to which he was not 
entitled; his actions created the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of pension benefits in 
the calculated amount of $18,300.00 is precluded by a finding 
of bad faith on the part of the appellant.  38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicability of the VCAA

The VCAA redefines the obligations of VA with respect to the 
duty to assist, and also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. VCAA, Pub. L. No. 106-475, § 
7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The Board finds that the veteran was notified of 
the evidence required for a grant of his claim by a November 
2000 decision by the Committee on Waivers (Committee) and by 
statement of the case dated in November 2001.  The discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA. The letter 
which accompanied the statement of the case informed the 
veteran of what he needed to do, hearings, representation and 
what the RO would do.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   Thus, there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, to include 
information concerning an award from the Social Security 
Administration, has been obtained by the RO, and there is no 
specific reference to any other pertinent records that need 
to be obtained.  As such, the Board finds that the 
development requirements of the VCAA have also been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.



II. Legal Criteria

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2002).  It should be emphasized that only 
one of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of the loan guaranty indebtedness.  38 U.S.C.A. § 
5302(c) (West 1991).  

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271(a) 
(2002).

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter Court) 
has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill some 
duty or contractual obligation" found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination. Id.

III. Analysis

As an initial matter, the veteran does not contend, and the 
record does not show, that the debt in this case was not 
validly incurred.  There is no question that there was an 
overpayment of VA pension benefits based on the veteran's 
failure to disclose additional income.  Thus, the Board finds 
that the indebtedness in the calculated amount of $18, 300.00 
was properly established. See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).

Briefly summarizing the facts, the veteran filed a claim for 
pension benefits, received by VA in April 1996, in which he 
reported no family income except for $119.00 per month for 
food stamps.  A June 1996 rating decision granted pension 
benefits, and the veteran was notified of this decision in 
July 1996.  This notice was sent to the address listed by the 
veteran on his April 1996 application and was the last known 
address of record.  This notice informed the veteran that it 
was his responsibility to promptly report any changes in 
family income.

In a January 1997 VA Form 21-0516, the veteran reported that 
he had no income from any source.  In a January 1997 VA Form 
20-5655, the veteran reported having no income except VA 
pension.  VA Forms 20-8270 dated in November 1998 and March 
1999 respectively show that the veteran was in receipt of 
Social Security income.  An August 1999 telephone contact 
report with Social Security shows the veteran started 
receiving Social Security benefits in October 1997.  

The veteran was informed by letter in August 1999 that income 
verification from the Social Security Administration revealed 
the payment of benefits from this agency the veteran.  The 
veteran did not properly report the receipt of this income to 
the VA, giving rise to the overpayment in question.  The 
veteran was informed of the adjustment in his pension award 
due to the unreported Social Security award, and of the fact 
that this adjustment would result in the creation of an 
overpayment.

Thereafter, in August 1999, the veteran requested a waiver of 
the overpayment in question, and requested a personal hearing 
with respect to this issue, in a statement received in 
September 1997, and again in April 2000.  The veteran 
subsequently canceled his hearing request.  The Committee 
denied his request for a waiver in a November 2000 decision 
which found that the failure of the veteran to inform the VA 
of the change in family income represented by his receipt of 
Social Security income demonstrated bad faith because he knew 
his pension award was dependent on the level of family 
income.  

At his November 2002 hearing before the undersigned, the 
veteran stated that he informed the VA of his Social Security 
award.  The veteran also stated that he was taking medication 
(Depakote and Valium) which made it difficult for him to 
think clearly, and may have clouded his judgment with respect 
to this matter.  A complete transcript is of record.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board essentially must make a determination as to 
whether there was a failure by the veteran to report receipt 
of the Social Security award involving an intent to seek an 
unfair advantage, thereby constituting bad faith on his part.  
The Board notes that when it considers whether the veteran 
engaged in bad faith, it is not bound by the determination by 
the RO in this regard.  See Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In the instant case, the denial of the 
waiver due to bad faith by the Committee was based upon a 
finding that there was a willful intention on the part of the 
claimant to seek an unfair advantage.  There is no indication 
in the Committee's reasoning that the finding of bad faith 
was improperly based on the veteran's neglect or refusal to 
fulfill some duty or contractual obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards, 9 Vet. App. at 255.

As noted above, it is the responsibility of a pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his or her income has changed.  See 38 C.F.R. 
§§ 3.277, 3.660(a)(1) (2002).  The evidence, as will be 
discussed below, demonstrates that the veteran was informed 
of his responsibility of reporting changes in family income, 
but that he failed to do so. The Board further observes 
parenthetically that even if the veteran did not read the 
instructions from VA, persons dealing with the Government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  See Morris v Derwinski, 
1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. Corp. v. 
Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 
(1947)].

The veteran was properly notified of his responsibility to 
inform VA of any change in his income.  "Notice" for VA 
purposes means written notice sent to a claimant's last 
address of record. 38 C.F.R. § 3.1(q).  There is no 
indication that the notice was returned by the Post Office or 
was otherwise nondeliverable.  Thus, the Board must find that 
veteran received the July 1996 notice of his pension award, 
including the instructions therein informing the veteran of 
his duty to report changes in income. As support for this 
decision, the Court has held that there is a presumption of 
regularity that applies to the mailing of RO decisions, and 
that the veteran's bare assertion that such notice was not 
received is insufficient to overcome this presumption.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Finally, there 
is some indication in the record that the veteran had a 
temporary change of address in January 1997.  If the veteran 
has a change of residence, "it is the burden of the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown 5 Vet. App. 
262 (1993).  The veteran's original address was apparently 
resumed in April 1997, and there is nothing to show that any 
mail was not received by him from VA.   In January 1997, he 
reported his income to VA and was aware that income from 
Social Security was income that should be reported.  While he 
was not receiving Social Security benefits at that time, it 
is evident that he was aware that this was income that if 
being received must be reported.  

As for the other assertions of the veteran, there is no 
evidence to support the notion that he informed VA of his 
Social Security Award.  VA learned in 1999 that he was 
receiving Social Security benefits from that organization, 
and had been since October 1997.    

With regard to the impact of "medication" on the veteran's 
ability to understand his duties as a pension recipient, he 
has not been found to be incompetent to manage his funds, and 
there is otherwise no other evidence to support the assertion 
that his disability rendered him unable to understand these 
duties.  Finally, the crucial point is that the law clearly 
states that he must immediately report any change in family 
income, such as receipt of Social Security benefits, as a 
condition of receipt of VA pension.  Thus, even if he was not 
in receipt of Social Security when his pension began, this 
did not negate his responsibility to properly report receipt 
of this income when it was awarded.

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran, with 
knowledge of the likely consequences, engaged in unfair and 
deceptive dealings with the VA in an attempt to gain at the 
VA's expense by willfully concealing information concerning 
the income described above, thus retaining VA benefits that 
he was not entitled to.  The veteran has received income from 
Social Security since October 1997.  He did not report such 
income to VA.  The veteran was fully informed of VA action to 
be taken if he improperly reported his income, and he thus 
clearly had knowledge of the likely consequences of his 
actions.

Based on the evidence of record, the Board finds that the 
veteran purposely did not inform the VA of his award of 
Social Security benefits in order to retain the full amount 
of VA disability pension benefits that he was receiving.  
That is, the veteran, in an unfair manner, did not inform the 
VA accurately of his family income so that he could 
wrongfully continue to receive VA benefits to which he was 
not entitled.  

In light of the foregoing, the Board finds that the evidence 
clearly establishes that the veteran engaged in bad faith 
when he failed to report the income in question to VA, 
despite notice by VA regarding his responsibility to timely 
report changes in his income.  This leads the Board to the 
conclusion that the veteran's actions in the creation of the 
current overpayment were intentional, as he clearly knew that 
his pension award was dependent on the level of family 
income.  If so, his actions could have been for no other 
purpose than to gain unfair advantage in his dealings with 
VA.  He was successful in this respect, as evidenced by the 
current overpayment.  Thus, the Board is compelled to find 
that the veteran engaged in bad faith in the creation of the 
overpayment at issue.

Finally, while there have been some contentions submitted 
concerning the financial hardship imposed by recovery of the 
debt in question, financial hardship is an element of the 
standard of equity and good conscience.  As discussed above, 
when the overpayment of VA benefits results from such bad 
faith on the part of the veteran, waiver of recovery of this 
debt is precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (2002).  In short, the Board's 
finding of bad faith precludes the granting of waiver of 
recovery of the overpayment of pension benefits now at issue, 
notwithstanding the provisions of 38 C.F.R. § 1.965(a) 
regarding the standard of equity and good conscience.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556-557 (1992).




ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $18,300.00 is denied.


REMAND

In an August 1999 correspondence, received at the RO that 
same month, the veteran requested a hearing before the Board 
at the RO on the issue of whether new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for a psychiatric disability.  This hearing was 
never scheduled.  Therefore, the appeal on this issue is 
necessarily remanded to the RO to afford due process.  38 
C.F.R. § 20.704 (2002).  

To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following development:



The RO should schedule the appellant for 
a hearing before the Board at the RO on 
the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a psychiatric disability.  



The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

